Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Regarding claim 17, the examiner suggests the following amendment to correct typographical error: “The method of claim 1, wherein ”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of the US Patent 11,069,138.
The following table shows in detail the correspondence between claim 1 of the present application and claim 1 of the above US Patent. The mapping for other claims is also shown, but in less detail for brevity purposes.
Present Application
US Patent 11,069,138
1. A method, comprising: 

determining a geographical location of a user device; 


determining that the geographical location of the user device matches a digital element based on a distance difference between the geographical location of the user device and a geographical location of the digital element; 

in response to the determination that the geographical location of the user device matches the digital element, providing an indication that the digital element is selectable; 

providing to a user a representation of the digital element without providing an auditory content of the digital element, including by providing a sonic representation of the digital element that indicates a sonic presence of the digital element virtually located at a real world location corresponding to the geographical location of the digital element as a digitally obtainable object having the auditory content that is different from the sonic representation but not provided to the user prior to being obtained, wherein the sonic representation is provided including by performing an audio scaling or a modification based on a relative distance and an orientation between the geographical location of the user device and the real world location of the digital element; 

receiving a user selection indication that selects the representation of the digital element to obtain the auditory content of the digital element; and 

providing the auditory content of the digital element based at least in part on receiving the user selection indication.
1. A method for obtaining a digital element, comprising: 
determining a geographical location of a user device using a Global Positioning System; 

determining that the geographical location of the user device is within a geographical region of the digital element; 




in response to the determination that the geographical location of the user device is within a geographical region of the digital element, providing an indication that the digital element is selectable; 
providing a representation of the digital element without providing an auditory content of the digital element, including by providing a sonic representation of the digital element that indicates a sonic presence of the digital element located at a real world location visible to a user as a digitally obtainable object having the auditory content that is different from the sonic representation but hidden from the user prior to being obtained, wherein the sonic representation is determined including by performing an audio scaling or a modification based on a relative distance and an orientation between the geographical location of the user device determined using the Global Positioning System and the real world location of the digital element; 



receiving a user selection indication that selects the representation of the digital element to obtain the auditory content of the digital element; and 

providing the auditory content of the digital element upon receiving the user selection indication.
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
1
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20


Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejection set forth in this Office action is overcome. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a method, a system, and a computer program product for obtaining a digital element located at a real-world location by: (1) determining that a geographical location of a user device matches a digital element based on a distance difference between the geographical location of the user device and a geographical location of the digital element; (2) providing an indication that the digital element is selectable when the match occurs; (3) providing a sonic representation of the digital element that indicates a sonic presence of the digital element as a digitally-obtainable object having auditory content that is different from the sonic representation but not provided to the user prior to being obtained, wherein the sonic representation is determined by performing an audio scaling or a modification based on a relative distance and an orientation between the geographical location of the user device and the real world location of the digital element; (4) receiving a user selection indication that selects the representation of the digital element to obtain the auditory content of the digital element; and (5) providing the auditory content of the digital element upon receiving the user selection indication.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art is Douris et al. (Pub. No. US 2010/0023878) which discloses a method for enabling virtual communications between users. A user is enabled to input content into a note using an electronic device. The user is enabled to associate a virtual representation of the note with an entity to generate a virtual note. The user is enabled to position the virtual representation of the virtual note in a virtual space superimposed on the entity. The user is enabled to configure at least one attribute associated with the virtual note. The generated virtual note is transmitted to a notes database. Subsequent users can view and otherwise interact with the virtual note by interacting with the entity associated with the virtual note. For example, the subsequent users can interact with the virtual note by approaching the entity, or by viewing the entity on a map displayed by an electronic device.
Douris, however, does not disclose providing a sonic representation of the digital element that indicates a sonic presence of the digital element as a digitally obtained object having the auditory content that is different from the sonic representation but not provided to the user prior to being obtained, wherein the sonic representation is determined by performing an audio scaling or a modification based on a relative distance and an orientation between the geographical location of the user device and the real world location of the digital element.
Salter et al. (Pub. No. US 2014/0375683) teaches providing a sonic representation of an object (which could be real or virtual) that indicates a sonic presence of the object at a real world location, wherein the sonic representation is determined by performing an audio scaling or a modification based on a relative distance and an orientation between the geographical location of a user device and the real world location of the object (See pars. [0016], [0046] and [0052]-[0053]).
However, Douris in view of Salter still does not teaches all the limitations in the manner recited in independent claims 1, 19 and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613